DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract contains numbers which needs to be contained within parenthesis.  Correction is required.  See MPEP § 608.01(b).
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 1 recites, “a plurality of controllable elements” which needs to be shown with proper labeling.
Claim Objections
Claim 20 is objected to because of the following informalities:  replace “The computer-readable medium” with “The non-transitory computer-readable medium” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a spatial light modulator comprising a plurality of controllable elements” is indefinite. The Examiner is unclear about what is meant by “a plurality of controllable elements” are the controllable elements “mirrors”? Are they individually controlled by actuators? The Applicant is required to clarify.
Claims 2-7 are rejected as being dependent on claim 1.
As of claim 8, the limitation “a plurality of controllable elements” is indefinite. The Examiner is unclear about what is meant by “a plurality of controllable elements” are the controllable elements “mirrors”? Are they individually controlled by actuators? The Applicant is required to clarify.
Claims 9-11 are rejected as being dependent on claim 8.
As of claim 12, the limitation “a plurality of controllable elements” is indefinite. The Examiner is unclear about what is meant by “a plurality of controllable elements” are the controllable elements “mirrors”? Are they individually controlled by actuators? The Applicant is required to clarify.
Claims 13-18 are rejected as being dependent on claim 12.
As of claim 19, the limitation “a plurality of controllable elements” is indefinite. The Examiner is unclear about what is meant by “a plurality of controllable elements” 
Claim 20 is rejected as being dependent on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 8-9, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Bellls et al. (US 2007/0120786 A1; Bells) in view of So (US 2004/0141742 A1).
As of claim 1, Bellls teaches a display system 100 (SLM display system) [fig 1] [0014] for displaying image data (on display plane 115) [fig 1], wherein the display system 100 [fig 1] comprises: a light source 110 (LED) [fig 1]; a spatial light modulator 105 (DMD) [fig 1]; a light source controller 120 [fig 1] configured to control the light source to emit, in each of a plurality of time intervals (a sequence controller 120 can provide instructions to the rapidly switching light source 110 to control LED states, such as light on/off and color to produce) [0024], light with a different illumination power level [fig 3a] (FIG. 3a illustrates a data plot 300 of light output from the LED versus time), wherein the time intervals have the same length 325, 326 [fig 3b]; and a spatial light modulator 105 [fig 1] controller configured to activate, based on the image data (display data) [fig 1], for at least one of the time intervals for directing the light from the light source for displaying the image data 225 [fig 2b] (sequence 225 of colored light produced by an SLM display system, wherein the SLM display system features a rapidly switching light source with the capability of producing light at specific wavelengths) [0030]. 
Bells does not teach a spatial light modulator comprising a plurality of controllable elements.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a spatial light modulator comprising a plurality of controllable elements as taught by So to the display system as disclosed by Bells in order to provide an optical digital signal processing with integration, resolution, accuracy, and programmability not afforded by analog optical systems (So; [0013]).
As of claim 2, Bellls teaches the light source controller 120 [fig 2a] is configured to control the light source 110 [fig 1] by performing pulse count modulation (for RGB lights) [fig 2b] of the light source 110 [fig 2a], wherein each one of a plurality of illumination power levels [fig 3a], which comprise the illumination power level for each of the time intervals 305, 310, 315 [fig 3a], corresponds to a predefined number of pulse sectors (RGB lights) [fig 2b]. 
As of claim 8, Bellls teaches a system controller 120 (sequence controller 120 controls both the LED 110 and DMD 105 as well as memory 125) [fig 1] for a display system 100 [fig 1] for displaying image data (on display plane 115) [fig 1], the display system 100 [fig 1] comprising a spatial light modulator 105 (DMD) [fig 1] and a light 
Bells does not teach a spatial light modulator comprising a plurality of controllable elements.
So teaches an optical digital signal processing system [fig 1] having an SLM 30 (DMD) [fig 1] comprising a plurality of controllable elements (30 is an electromechanical device including a pixel array, such as a 768.times.1024 array, of digital tilting mirrors or baseline binary pixels or mirrors. Each binary mirror may tilt by a plus or minus angle (e.g. ten or twelve degrees) for the active "on" or "off" positions. To permit the mirrors to tilt, each is attached to one or more actuators such as, for example, hinges mounted on support posts over underlying control circuitry) [0030].

As of claim 9, Bellls teaches the light source controller 120 [fig 2a] is configured to control the light source 110 [fig 1] by performing pulse count modulation (for RGB lights) [fig 2b] of the light source 110 [fig 2a], wherein each one of a plurality of illumination power levels [fig 3a], which comprise the illumination power level for each of the time intervals 305, 310, 315 [fig 3a], corresponds to a predefined number of pulse sectors (RGB lights) [fig 2b]. 
	As of claim 12, Bellls teaches a method for displaying image data [fig 1], the method comprising: receiving the image data (display data) [fig 1]; controlling (by sequence controller 120) [fig 1] a light source to emit 110 (LED) [fig 1], in each of a plurality of time intervals (a sequence controller 120 can provide instructions to the rapidly switching light source 110 to control LED states, such as light on/off and color to produce) [0024], light with a different illumination power level [fig 3a] (FIG. 3a illustrates a data plot 300 of light output from the LED versus time), wherein the time intervals have the same length 325, 326 [fig 3b]; and activating, based on the image data (display data) [fig 1], at least one of the time intervals for directing the light from the light source for displaying the image data 225 [fig 2b] (sequence 225 of colored light produced by an SLM display system, wherein the SLM display system features a rapidly 
Bells does not teach a plurality of controllable elements.
So teaches an optical digital signal processing system [fig 1] having an SLM 30 (DMD) [fig 1] comprising a plurality of controllable elements (30 is an electromechanical device including a pixel array, such as a 768.times.1024 array, of digital tilting mirrors or baseline binary pixels or mirrors. Each binary mirror may tilt by a plus or minus angle (e.g. ten or twelve degrees) for the active "on" or "off" positions. To permit the mirrors to tilt, each is attached to one or more actuators such as, for example, hinges mounted on support posts over underlying control circuitry) [0030].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of controllable elements as taught by So to the display system as disclosed by Bells in order to provide an optical digital signal processing with integration, resolution, accuracy, and programmability not afforded by analog optical systems (So; [0013]).
As of claim 13, Bellls teaches the light source controller 120 [fig 2a] is configured to control the light source 110 [fig 1] by performing pulse count modulation (for RGB lights) [fig 2b] of the light source 110 [fig 2a], wherein each one of a plurality of illumination power levels [fig 3a], which comprise the illumination power level for each of the time intervals 305, 310, 315 [fig 3a], corresponds to a predefined number of pulse sectors (RGB lights) [fig 2b]. 

Bells does not teach a plurality of controllable elements.
So teaches an optical digital signal processing system [fig 1] having an SLM 30 (DMD) [fig 1] comprising a plurality of controllable elements (30 is an electromechanical device including a pixel array, such as a 768.times.1024 array, of digital tilting mirrors or baseline binary pixels or mirrors. Each binary mirror may tilt by a plus or minus angle (e.g. ten or twelve degrees) for the active "on" or "off" positions. To permit the mirrors to tilt, each is attached to one or more actuators such as, for example, hinges mounted on support posts over underlying control circuitry) [0030].

As of claim 20, Bellls teaches the light source controller 120 [fig 2a] is configured to control the light source 110 [fig 1] by performing pulse count modulation (for RGB lights) [fig 2b] of the light source 110 [fig 2a], wherein each one of a plurality of illumination power levels [fig 3a], which comprise the illumination power level for each of the time intervals 305, 310, 315 [fig 3a], corresponds to a predefined number of pulse sectors (RGB lights) [fig 2b]. 
Allowable Subject Matter
Claim 3-7, 10-11, 14-15, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing objection, claim objection and 112(b) rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claims 3, 10, 14, the closest prior art Bellls et al. (US 20070120786 A1) teaches a display system using rapidly switching light sources. A preferred embodiment comprises determining a number of bit segments in a frame time, determining a color sequence, and specifying a bit sequence from the color sequence. The bits in the bit sequence are delineated by a switching of a rapidly switching light source or a state change of a light modulator. The use of the rapidly switching light source can permit the specification of bits that are shorter than a minimum duration of a state change of the 
As of claims 4, 15, the closest prior art Bellls et al. (US 20070120786 A1) teaches a display system using rapidly switching light sources. A preferred embodiment comprises determining a number of bit segments in a frame time, determining a color sequence, and specifying a bit sequence from the color sequence. The bits in the bit sequence are delineated by a switching of a rapidly switching light source or a state change of a light modulator. The use of the rapidly switching light source can permit the specification of bits that are shorter than a minimum duration of a state change of the light modulator and the possible elimination of a segmented color filter that can enable adjustments to the color point of the display system to meet changing operating conditions. Bellls does not anticipate or render obvious, alone or in combination, the predefined number of pulse sectors is 2.sup.(N-1), wherein N indicates a color-depth of the image data.
As of claims 5, 11, 16, the closest prior art Bellls et al. (US 20070120786 A1) teaches a display system using rapidly switching light sources. A preferred embodiment comprises determining a number of bit segments in a frame time, determining a color sequence, and specifying a bit sequence from the color sequence. The bits in the bit 
As of claims 6, 17, the closest prior art Bellls et al. (US 20070120786 A1) teaches a display system using rapidly switching light sources. A preferred embodiment comprises determining a number of bit segments in a frame time, determining a color sequence, and specifying a bit sequence from the color sequence. The bits in the bit sequence are delineated by a switching of a rapidly switching light source or a state change of a light modulator. The use of the rapidly switching light source can permit the specification of bits that are shorter than a minimum duration of a state change of the light modulator and the possible elimination of a segmented color filter that can enable adjustments to the color point of the display system to meet changing operating conditions. Bellls does not anticipate or render obvious, alone or in combination, a number of the illumination power levels is N, the illumination power level in an n-th time interval has a light amplitude of [square root over (C*2.sup.n)], wherein n.di-elect cons.[0, 1, 2, . . . , N-1] and C is a constant, and N indicates a color-depth of the image data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Rekieta et al. (US 20080158654 A1) teaches a method of displaying an image includes alternating an active state of each of a plurality of light sources. The light sources each generate a light beam when active. The alternating includes deactivating an active light source before an output of a light beam from the active light sources falls below a first predetermined threshold. The alternating further includes activating an inactive light source only after an output of the inactive light source reaches a second 
- Prior Art Russell (US 6906852 B1) teaches a projector system for providing a dithered image includes a light source comprising a first and a second light emitting diode (LED). The first LED is operable to transmit a first light beam at a first peak wavelength. The second LED is operable to transmit a second light beam at a second peak wavelength. The first peak wavelength is disparate from the second peak wavelength. A DMD is operable to receive the first beam and the second beam and selectively pass a first portion of the first beam and a second portion of the second beam along a projection path. A dichroic reflector operable to receive the first portion and the second portion, passively pass the first portion along the projection path, and substantially reflect the second portion within a wavelength range. An optical mirror operable to receive the substantially reflected second portion and reflect the substantially reflected second portion along an offset path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882